DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 05 October 2022 amends claims 1 and 13. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Applicant amends claim 13 to use the wording a ‘non-transitory computer readable medium.’ Thus, amended claim 13 is directed to one of the four categories of statutory subject matter.” This argument has been fully considered and is persuasive. Therefore, the previous §101 rejection of claim 13 has been withdrawn.
Applicant argues, (on page 10 of the response), “Applicant respectfully asserts that the limitation ‘document sandbox module’ is described in the above-identified paragraphs of Applicant’s written description, and with respect to Applicant’s Fig. 2, in sufficient detail as to over the Office’s rejection under 35 U.S.C. 112.” This argument is not persuasive the cited portion of the specification does not specifically link the claimed “document sandbox module” to any particular structure from the specification. Applicant cites paragraphs [0014], [0038]-[0050], [0052], [0053], [0055], and [0059] for written description support for the corresponding structure, material, or acts for performing the claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0014] fails to define any structure whatsoever outside of the generic “computer system”. Paragraph [0014] fails to detail the structure of the “document sandbox module” within the generic “computer system”. The remaining paragraphs merely discuss the functionality of the claimed modules, and fail to provide any specifics regarding the structure of the claimed modules.
Applicant argues, on page 10 of the response, “Applicant respectfully asserts that interaction simulation module 21 is thoroughly described in the context of other features so as to disclose the corresponding structure, material, or acts for performing the entire claimed function to clearly link the structure, material, or acts to the function.” As stated, the cited paragraphs discuss the functionality of the claimed modules, and fail to provide any specifics regarding the structure of the claimed modules.
Applicant argues, on page 11 of the response, “Applicant respectfully asserts that monitoring module 22 is thoroughly described in the context of other features so as to disclose the corresponding structure, material, or acts for performing the entire claimed function to clearly link the structure, material, or acts to the function.” As stated, the cited paragraphs discuss the functionality of the claimed modules, and fail to provide any specifics regarding the structure of the claimed modules.
Applicant argues, on page 11 of the response, “Applicant respectfully asserts that scoring module 6 is thoroughly described in the context of other features so as to disclose the corresponding structure, material, or acts for performing the entire claimed function to clearly link the structure, material, or acts to the function.” As stated, the cited paragraphs discuss the functionality of the claimed modules, and fail to provide any specifics regarding the structure of the claimed modules.
Applicant argues, on pages 13-14 of the response, “Applicant respectfully asserts that, if reasonable interpreted, the combination of Wittenstein and Thioux cannot lead to the subject matter of the claims. Specifically, there is no direct connection in Wittenstein between the simulation of mouse clicks made by the crawler…mentioned in paragraph [0076] and the recording of events to derive a threat score described in paragraph [0220].” This argument is not persuasive because Wittenstein specifies [0075] that the website analyzer is part of the flowchart for figure 3 (See element 3100 of figure 3) such that results of the website analyzer 3100 are utilized to generate a threat score 3080 of figure 3. Therefore, it is clear that the analysis of paragraph [0075] and the threat score derivation of paragraph [0220] are directly connected as shown in figure 3 of Wittenstein.
Applicant argues, “The events are not recording during the ‘simulation’. Rather, only the results of the ‘simulation’…are used to determine the treat score. This gap between simulation and evaluation is particularly clear from the overview of the overall system in Fig. 3 of Wittenstein. The crawler is part of the ‘Website Analyzer 3100’ at the top left; the ‘Threat Score 3080’ is mentioned in a completely different place, at the bottom of the diagram.” In response, the claims do not require recording during simulation. Instead, the claims require the recording of events that were observed during the simulation. Wittenstein reads on the claim limitations because the events of the website analyzer are observed during simulation and recorded for use in the derivation of threat score 3080 (Figure 3 & [0075]-[0076] & [0220]-[0224]).
Applicant argues, “Consequently, a simulation of user behavior is impossible…This means that no proactive analysis of threats is possible, since in the event of a successful attack the user system is compromised and rendered unusable for further analysis.” This argument is not persuasive because Applicant has failed to provide any evidence to support such an allegation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Additionally, Applicant has not fully considered the proposed modification of Wittenstein in view of the Thioux reference. Specifically, the Non-Final (See Pages 7-8) specifies that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the simulation of Wittenstein to have been performed using a sandbox in order to prevent damage to the computer system as suggested by Thioux (Col. 1, line 44- Col. 2, line 43).
Applicant argues, on page 14 of the response, However, Thioux does not show an evaluation of the events in the sandbox to determine a threat score.” This argument is not persuasive because Thioux discloses that analysis of content using sandboxes to detect content events that are analyzed to determine whether or not the content is malicious (Col. 3, line 50 – Col. 5, line 7). Specifically, Thioux discloses that identified events are analyzed (Col. 4, lines 29-39) in order to determine whether the content is malicious based on a determined probability (Col. 5, lines 2-7). Probability would be considered a determined threat score.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “document sandbox module”, “interaction simulation module”, “monitoring module”, and “scoring module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenstein, U.S. Publication No. 2011/0185421, in view of Thioux, U.S. Patent No. 9,104,867. Referring to claims 1, 13, Wittenstein discloses a network security system that includes a website analyzer that loads websites for logical analysis ([0075]), which meets the limitation of loading and rendering the electronic document in a document [sandbox]. The analyzer assembles a complete list of all pages and other services provided by the website and of all internal hyperlinks of the website ([0075]), which meets the limitation of querying a list of all available navigation elements in the electronic document from the document sandbox. The list of services and links is examined in order to classify entry in the list ([0079]-[0083]), which meets the limitation of controlling the document [sandbox] to simulate user interactions with the electronic document based on the queried list. Events that occur during a website session are recorded in an event record such that individual events are weighted based on their privilege/threat level and scored ([0220]-[0224]), which meets the limitation of during the loading and rendering step and during the controlling step, monitoring the document [sandbox] for events triggered by the electronic document and belonging to one of at least two predefined event classes, recording each event observed during the monitoring of the document sandbox together with a respective event class to which each observed event belongs. Individual events are weighted based on their privilege/threat level and scored ([0220]-[0224]) such that the individual scores are summed to calculated a session score ([0225]-[0228]), which meets the limitation of determining the threat score of the electronic document based on predefined numerical weights associated with each of the predefined event classes to which the recorded events belong.
Wittenstein discloses that the website analysis utilizes simulation ([0049] & [0076]). Wittenstein does not explicitly disclose the use of a sandbox to analyze the websites. Thioux discloses that analysis of content using sandboxes to detect content events that are analyzed to determine whether or not the content is malicious (Col. 3, line 50 – Col. 5, line 7), which meets the limitation of a document sandbox, while loading and rendering the electronic document and while controlling the document sandbox to simulate user interaction with the electronic document, monitoring the document sandbox for events triggered by the electronic document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the simulation of Wittenstein to have been performed using a sandbox in order to prevent damage to the computer system as suggested by Thioux (Col. 1, line 44). 47 – Col. 2, line 43). 
	Referring to claim 2, Wittenstein discloses the use of simulated website clicks ([0076] & [0152]), which meets the limitation of wherein a simulated user interaction comprises simulated mouse clicks. 
	Referring to claim 3, Wittenstein discloses that website service classification levels can be assigned based on functionality performed by the service such as HTTP Get or HTTP Post requests ([0082]), which meets the limitation of wherein one or more of the at least two predefined event classes are network resource requests of the document [sandbox].
Wittenstein discloses that the website analysis utilizes simulation ([0049] & [0076]). Wittenstein does not explicitly disclose the use of a sandbox to analyze the websites. Thioux discloses that analysis of content using sandboxes to detect content events that are analyzed to determine whether or not the content is malicious (Col. 3, line 50 – Col. 5, line 7), which meets the limitation of a document sandbox. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the simulation of Wittenstein to have been performed using a sandbox in order to prevent damage to the computer system as suggested by Thioux (Col. 1, line 44). 47 – Col. 2, line 43). 
Referring to claim 4, Wittenstein discloses that the website analysis includes determining whether session activity matches a pattern that suggests fraudulent activity ([0017]), which meets the limitation of wherein content of any network resource request of the document [sandbox] are analyzed for one or more of the following network resource request classes, which are part of the at least two predefined event classes, resources matching a predefined pattern of malicious content. 
Wittenstein discloses that the website analysis utilizes simulation ([0049] & [0076]). Wittenstein does not explicitly disclose the use of a sandbox to analyze the websites. Thioux discloses that analysis of content using sandboxes to detect content events that are analyzed to determine whether or not the content is malicious (Col. 3, line 50 – Col. 5, line 7), which meets the limitation of a document sandbox. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the simulation of Wittenstein to have been performed using a sandbox in order to prevent damage to the computer system as suggested by Thioux (Col. 1, line 44). 47 – Col. 2, line 43). 
Referring to claim 9, Wittenstein discloses that events that occur during a website session are recorded in an event record ([0220]-[0224]), which meets the limitation of storing the recorded events together with the respective event classes in an event database.
Referring to claim 11, Wittenstein discloses that the session score is analyzed to determine whether threat remediation should be performed ([0074]: level that requires remediation would be one range associated with a threat category, and the level that does not require remediation would be another range associated with a non-threat category), which meets the limitation of comparing the determined threat score with one or more predefined ranges of threat scores, wherein each range is associated with a threat category. 
Referring to claim 12, Wittenstein discloses that remedial actions can be provided that include blocking clients from accessing web services, or diverting the clients to harmless webpages ([0060]: diverting would be considered filtering access and blocking would be considered denying access), which meets the limitation of filtering access to an electronic document by determine a threat category of an electronic document to be accessed and denying the access when the electronic document belongs to a predefined threat category.
Referring to claim 14, Wittenstein discloses a network security system that includes a website analyzer that loads websites for logical analysis ([0075]), which meets the limitation of a document [sandbox] module for loading and rendering the electronic document. The analyzer assembles a complete list of all pages and other services provided by the website and of all internal hyperlinks of the website ([0075]), which meets the limitation of an interaction simulation module connected to the document [sandbox] module and configured to query the document [sandbox] for a list of all available navigation elements in the electronic document. The list of services and links is examined in order to classify entry in the list ([0079]-[0083]), which meets the limitation of control the document [sandbox] module to simulate user interactions with the electronic document based on the queried list. Events that occur during a website session are recorded in an event record such that individual events are weighted based on their privilege/threat level and scored ([0220]-[0224]), which meets the limitation of a monitoring module connected to the document [sandbox] module and configured to monitor the document [sandbox] module for events belonging to one of at least two predefined event classes and to record each observed event together with a respective event class to which each observed event belongs. Individual events are weighted based on their privilege/threat level and scored ([0220]-[0224]) such that the individual scores are summed to calculated a session score ([0225]-[0228]), which meets the limitation of a scoring module connected to the monitoring module and configured to determine a threat score based on predefined numerical weights associated with each of the predefined event classes to which the events recorded by the monitoring module belong.
Wittenstein discloses that the website analysis utilizes simulation ([0049] & [0076]). Wittenstein does not explicitly disclose the use of a sandbox to analyze the websites. Thioux discloses that analysis of content using sandboxes to detect content events that are analyzed to determine whether or not the content is malicious (Col. 3, line 50 – Col. 5, line 7), which meets the limitation of a document sandbox module, monitoring the document sandbox module for events triggered by the electronic document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the simulation of Wittenstein to have been performed using a sandbox in order to prevent damage to the computer system as suggested by Thioux (Col. 1, line 44). 47 – Col. 2, line 43).
Referring to claim 15, Wittenstein discloses the use of simulated website clicks ([0076] & [0152]), which meets the limitation of wherein the user interaction simulated by the interaction simulation module comprises simulated mouse clicks. 
	Referring to claim 16, Wittenstein discloses that website service classification levels can be assigned based on functionality performed by the service such as HTTP Get or HTTP Post requests ([0082]), which meets the limitation of wherein one or more of the at least two predefined event classes are network resource requests of the document [sandbox].
Wittenstein discloses that the website analysis utilizes simulation ([0049] & [0076]). Wittenstein does not explicitly disclose the use of a sandbox to analyze the websites. Thioux discloses that analysis of content using sandboxes to detect content events that are analyzed to determine whether or not the content is malicious (Col. 3, line 50 – Col. 5, line 7), which meets the limitation of a document sandbox. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the simulation of Wittenstein to have been performed using a sandbox in order to prevent damage to the computer system as suggested by Thioux (Col. 1, line 44). 47 – Col. 2, line 43).
Claims 5-8, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenstein, U.S. Publication No. 2011/0185421, in view of Thioux, U.S. Patent No. 9,104,867, and further in view of Kejriwal, U.S. Publication No. 2011/0289582. Referring to claims 5, 17, Wittenstein does not specify that the website analysis includes javascript analysis. Kejriwal behavior analysis of a webpage that includes javascript in order to detect hostile intent ([0012]-[0016]), which meets the limitation of wherein one or more of the at least two predefined event classes are script function invocations inside the document sandbox.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the website analysis of Wittenstein to have included javascript analysis because Kejriwal suggests that detecting and blocking malicious javascript is essential for preventing web-based compromises (Kejriwal: [0002]).
Referring to claim 6, Wittenstein does not specify that the website analysis includes javascript analysis. Kejriwal behavior analysis of a webpage that includes javascript in order to detect hostile intent ([0012]-[0016]). Javascript behaviors analyzed include dynamically changing the location URL of the resource and forcing browser reload, attempting to get a cookie, and inserting an iframe into the webpage ([0018]: changing URL with browser reload would be considered a triggered download of the webpage of the new URL; getting a cookie is considered download of the cookie; inserting an iframe constitutes manipulation of the webpage), which meets the limitation of wherein script functions invoked during script execution are analyzed for one or more of the following function invocation classes, which are part of the at least two predefined event classes, invocations of functions manipulating the rendered document without user interaction, invocations of functions triggering a download without user interactions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the website analysis of Wittenstein to have included javascript analysis because Kejriwal suggests that detecting and blocking malicious javascript is essential for preventing web-based compromises (Kejriwal: [0002]).
Referring to claims 7, 18, Wittenstein does not specify that the website analysis includes javascript analysis. Kejriwal behavior analysis of a webpage that includes javascript in order to detect hostile intent ([0012]-[0016]). Javascript behaviors analyzed include inserting an iframe into the webpage ([0018]: inserting an iframe constitutes document changes), which meets the limitation of wherein one or more of the at least two predefined event classes are document changes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the website analysis of Wittenstein to have included javascript analysis because Kejriwal suggests that detecting and blocking malicious javascript is essential for preventing web-based compromises (Kejriwal: [0002]).
Referring to claim 8, Wittenstein does not specify that the website analysis includes javascript analysis. Kejriwal behavior analysis of a webpage that includes javascript in order to detect hostile intent ([0012]-[0016]). Javascript behaviors analyzed include inserting an iframe into the webpage ([0018]) where the iframe points to content from a domain other than the origin domain ([0119]), which meets the limitation of wherein the document changes are analyzed for one or more of the following document change classes, which are part of the at least two predefined event classes, changes introducing elements referring to resources from locations different from an origin of the electronic document.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the website analysis of Wittenstein to have included javascript analysis because Kejriwal suggests that detecting and blocking malicious javascript is essential for preventing web-based compromises (Kejriwal: [0002]).
Referring to claim 19, Wittenstein does not specify that the website analysis includes javascript analysis. Kejriwal behavior analysis of a webpage that includes javascript in order to detect hostile intent ([0012]-[0016]). Javascript behaviors analyzed include inserting an iframe into the webpage ([0018]) where the iframe points to content from a domain other than the origin domain ([0119]), which meets the limitation of wherein the document changes are analyzed by the monitoring module for one or more of the following document change classes, which are part of the at least two predefined event classes, changes introducing elements referring to resources from locations different from an origin of the electronic document.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the website analysis of Wittenstein to have included javascript analysis because Kejriwal suggests that detecting and blocking malicious javascript is essential for preventing web-based compromises (Kejriwal: [0002]).
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenstein, U.S. Publication No. 2011/0185421, in view of Thioux, U.S. Patent No. 9,104,867, and further in view of Adjaoute, U.S. Publication No. 2015/0039513. Referring to claim 10, Wittenstein discloses that individual events are weighted based on their privilege/threat level and scored ([0220]-[0224]) such that the individual scores are summed to calculated a session score ([0225]-[0228]). Wittenstein does not disclose that the session score is stored in a database. 
Adjaoute discloses that calculation of fraud scores that are stored in a database ([0047]), which meets the limitation of comprising storing the determined threat score of the electronic document in a filter database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the session scores of Wittenstein to have been stored in a database in order to allow for future use of the scores as suggested by Adjaoute ([0047]).
Referring to claim 20, Wittenstein discloses that individual events are weighted based on their privilege/threat level and scored ([0220]-[0224]) such that the individual scores are summed to calculated a session score ([0225]-[0228]). Wittenstein does not disclose that the session score is stored in a database. 
Adjaoute discloses that calculation of fraud scores that are stored in a database ([0047]), which meets the limitation of wherein the storing module is further connected to a filter database and configured to store the determined threat score of the electronic document in the filter database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the session scores of Wittenstein to have been stored in a database in order to allow for future use of the scores as suggested by Adjaoute ([0047]).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437